UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2322



RAMACHANDRAN VARADARAJAN,

                                              Plaintiff - Appellant,

          versus

INTERNATIONAL OLYMPIC COMMITTEE; INTERNATIONAL
HOCKEY FEDERATION; INTERNATIONAL AMATEUR
ATHLETIC FEDERATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1061-A)

Submitted:   December 31, 1996            Decided:   January 23, 1997

Before HALL, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramachandran Varadarajan, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal an order dismissing without preju-

dice his complaint requesting a temporary restraining order. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order. Drudge v. McKermon, 482 F.2d

1375, 1376 (4th Cir. 1973) (denial of request for temporary re-

straining order is not generally appealable).

     Accordingly, we dismiss the appeal. We deny Appellant's Motion
for Order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2